Citation Nr: 0737281	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
status post muscle laceration of the left calf and bilateral 
pes planus with plantar faciitis.   
 
2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
status post muscle laceration of the left calf and bilateral 
pes planus with plantar faciitis.   
 
3.  Entitlement to an increased (compensable) rating for a 
stab wound scar of the left calf.   
 
4.  Entitlement to an initial rating higher than 10 percent 
for status post muscle laceration of the left calf.   
 
5.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus with plantar faciitis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1978 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision that 
granted service connection and a 10 percent rating for status 
post muscle laceration of the left calf, effective September 
30, 2002, and granted service connection and a 10 percent 
rating for bilateral pes planus with plantar faciitis, 
effective April 10, 2001.  Service connection was denied for 
a left knee disability, to include as secondary to service-
connected status post muscle laceration of the left calf, and 
for a low back disability, to include as secondary to 
service-connected status post laceration of the left calf.  
The RO also denied an increased (compensable) rating for a 
stab wound scar of the left calf at that time.  In September 
2007, the veteran testified at a Travel Board hearing at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

As to the service connection issues, the veteran contends 
that his current left knee disability and low back disability 
were incurred in service or, more specifically, as a result 
of his service-connected status post muscle laceration of the 
left calf and bilateral pes planus with plantar faciitis.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of a low back disability.  Such 
records do refer to left leg and knee complaints.  A July 
1980 treatment entry noted that the veteran complained of 
pain in his left calf.  It was reported that he was having 
difficulty walking on his leg.  The assessment was possible 
muscle damage versus neurological damage.  Another July 1980 
entry noted that the veteran was concerned that the muscle 
the pain persisted in his muscles.  The assessment was 
myositis secondary to wound.  An October 1980 entry noted 
that the veteran complained of pain behind the left knee.  It 
was noted that he had pulled a muscle.  The service medical 
records also show that the veteran was treated for a stab 
wound in his left calf and for bilateral feet problems on 
numerous occasions.  

Post-service private and VA treatment records show treatment 
for low back and left knee disabilities, including possible 
intercurrent injuries.  

The Board observes that the veteran has not been afforded a 
VA examination with an opinion after a review of the entire 
claims file, as to his claims for service connection for a 
left knee disability and for a low back disability, both to 
include as secondary to service-connected status post muscle 
laceration of the left calf and bilateral pes planus.  Such 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the issues of increased ratings for a stab wound scar, 
status post muscle laceration of the left calf, and bilateral 
pes planus with plantar faciitis, the Board notes that the 
veteran was last afforded a VA orthopedic examination in 
November 2004, approximately three years ago.  Also, the 
Board notes that the veteran has received treatment for those 
disorders subsequent to the November 2004 VA orthopedic 
examination.  

Additionally, at the September 2007 Board hearing, the 
veteran essentially indicated that such disorders had 
worsened.  VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Further, at the September 2007 Board hearing, the veteran 
testified that he was receiving disability benefits from the 
Social Security Administration (SSA) as a result of his left 
knee and back.  As SSA records may be relevant to veteran's 
claims, they should be obtained.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
left knee, low back, left calf, and feet 
problems, since April 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records dating since April 2006 should be 
obtained.  

3.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran SSA 
disability benefits, along with all 
related SSA decisions.  

4.  Schedule the veteran for a VA 
examination to determine the nature of his 
claimed low back and left knee 
disabilities and their possible 
relationship to service or to his service-
connected status post muscle laceration of 
the left calf and bilateral pes planus 
with plantar faciitis, and to determine 
the severity of his service-connected stab 
wound scar of the left calf, status post 
muscle laceration of the left calf, and 
bilateral pes planus with plantar 
faciitis.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  

Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that the veteran's left knee and low back 
disabilities are etiologically related to 
his period of service.  

The examiner should also opine as to 
whether the veteran's service-connected 
status post muscle laceration of the left 
calf and bilateral pes planus with plantar 
faciitis caused or aggravated (permanently 
worsened beyond the natural progression) 
the veteran's left knee and low back 
disabilities, and if so, the extent to 
which they are aggravated.  If an opinion 
cannot be provided without resorting to 
mere speculation, it should be so stated.  


As to the veteran's service-connected 
stab wound scar of the left calf, status 
post muscle laceration of the left calf, 
and bilateral pes planus with plantar 
faciitis, all signs and symptoms should 
be described in detail.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.   

5.  Thereafter, review the claims for 
entitlement to service connection for a 
left knee disability, to include as 
secondary to service-connected status post 
muscle laceration of the left calf and 
bilateral pes planus with plantar 
faciitis; entitlement to service 
connection for a low back disability, to 
include as secondary to service-connected 
status post muscle laceration of the left 
calf and bilateral pes planus with plantar 
faciitis; entitlement to an increased 
(compensable) rating for a stab wound scar 
of the left calf; entitlement to an 
initial rating higher than 10 percent for 
status post muscle laceration of the left 
calf; and entitlement to an initial rating 
higher than 10 percent for bilateral pes 
planus with plantar faciitis.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



